Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 14, 2022

                                        No. 04-22-00063-CV

                                         Ivan DE HOYOS,
                                             Appellant

                                                  v.

                                        RTS FINANCIAL,
                                            Appellee

                   From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2021CVI000309D2
                          Honorable David E. Garcia, Judge Presiding


                                           ORDER
A copy of appellant’s notice of appeal was filed in this court on February 1, 2022. When the
notice of appeal was filed, this court notified appellant in writing that our records did not reflect
that the filing fee in the amount of $205.00 was paid. Appellant did not pay the filing fee. We
notified appellant again on March 7, 2022. Our record contains no evidence that appellant is
excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20.

        We therefore ORDER appellant to show cause in writing by March 29, 2022 that either:
(1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the filing fee.
If appellant fails to respond within the time provided, this appeal will be dismissed for failure to
pay the filing fee. See id. R. 5, 42.3(c). All other appellate deadlines are suspended pending the
payment of the filing fee.

                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2022.

                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court